MEMORANDUM **
Steven E. Riley, a California state prisoner, appeals pro se from the summary dismissal of his 28 U.S.C. § 2254 habeas corpus petition claiming denial of due process and other constitutional rights because he did not receive a parole hearing until three years after the statutorily required time. We affirm the district court’s holding that the case is moot. Riley has received a hearing and thus already has received the only remedy to which he would be entitled. See Burnett v. Lam-pert, 432 F.3d 996, 999 (9th Cir.2005) (discussing mootness); Benny v. U.S. Parole Comm’n, 295 F.3d 977, 989-90 (9th Cir. 2002) (holding that remedy for federal prisoner entitled to parole termination hearing was mandamus petition ordering hearing).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.